Exhibit 10.1
 
 
[barnesnoblelogo.jpg]


April 27, 2017

 
Mr. Demos Parneros
122 Fifth Avenue
New York, NY 10011


Dear Mr. Parneros:


Reference is made to that certain letter agreement by and between you and Barnes
& Noble, Inc. (the “Company”), dated as of November 17, 2016 (the “Letter
Agreement”).  Capitalized terms contained herein but not defined shall have the
meanings ascribed to them in the Letter Agreement.


The purpose of this letter (this “Amendment”) is to confirm the parties’ desire
and intent to amend the Letter Agreement effective as of April 27, 2017. 
Accordingly, we are pleased to agree as follows:


1.            The first sentence of the Letter Agreement is replaced in its
entirety with the following:


“This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Chief Executive Officer of Barnes &
Noble, Inc. (the “Company”).”


2.            Section 1 of the Letter Agreement is replaced in its entirety with
the following:


“1.   Duties.   You agree to be Chief Executive Officer of the Company for the
remaining term of this Agreement.  In this capacity, you shall perform such
duties and have such responsibilities as are typically associated with the
office of Chief Executive Officer, including such duties and responsibilities as
are prescribed by the Board of Directors of the Company (the “Board”) consistent
with the office of Chief Executive Officer.  You shall report to the Board. 
While you are the Company’s employee, you agree to devote your full business
time and attention to the performance of your duties and responsibilities
hereunder; provided, however, that you may continue to serve on the boards of
KeyCorp and Modell’s Sporting Goods on which you serve as of the date of this
Agreement and may serve on the boards of such other entities as the Board may
approve following the date of this Agreement.  You shall serve as a member of
the Board, and the Company shall nominate you at the expiration of each term of
office as a member of the Board during the term of this Agreement.  Subject to
Section 2(b), you shall serve as a member of the Board for each period for which
you are so elected or appointed without any additional compensation.”


3.            Section 2 of the Letter Agreement shall be replaced in its
entirety with the following:


“2.   Term.  (a) The initial term of this Agreement shall be for a period
beginning on November 21, 2016 (the “Effective Date”) and ending on April 27,
2020 (the “Initial Renewal Date”) or, if earlier, the termination of your
employment in accordance with the provisions set forth below. On the Initial
Renewal Date and each anniversary of the Initial Renewal Date thereafter (each
such anniversary, a “Renewal Date”), the term of this Agreement shall
automatically extend for an additional period of one year, unless your
employment has earlier terminated or either party hereto has given the other
party written notice of non-renewal at least 90 days prior to the immediately
succeeding Renewal Date.  The period commencing on the Effective Date and ending
on the Initial Renewal Date shall be the “Initial Term” and each one-year period
commencing on the Initial Renewal Date shall be a “Renewal Term”.  In the event
that either party has given written notice of non-renewal, and your employment
with the Company continues after the expiration of the



--------------------------------------------------------------------------------



Initial Term or any Renewal Term, such post-expiration employment shall be
“at-will” and either party may terminate such employment with or without notice
and for any reason or no reason.”


4.            Section 3.1 of the Letter Agreement shall be replaced in its
entirety with the following:


“3.1   Annual Base Salary.  Beginning in fiscal year 2018 and during the
remaining portion of the Initial Term and any Renewal Term, the Company shall
pay you, for all services you perform hereunder, an annual base salary of U.S.
$1,200,000, or such higher amount as the Compensation Committee of the Board
(the “Compensation Committee”) may determine, payable in accordance with the
Company’s payroll schedule applicable to executive officers of the Company
(“Annual Base Salary”).”  For the avoidance of doubt, your Annual Base Salary
for the remainder of fiscal year 2017 is $900,000.  The amount you receive as
annual base salary is pro‑rated based on the number of days you were employed by
the Company in fiscal year 2017.”


5.            Section 3.2 of the Letter Agreement shall be replaced in its
entirety with the following:


“3.2   Bonus Compensation.  Beginning with fiscal year 2018 and during the
remaining portion of the Initial Term and any Renewal Term, the Company shall
make you eligible for annual bonus compensation, as determined by the
Compensation Committee, with an annual target amount of not less than 150% of
your Annual Base Salary and an annual  maximum amount of not more than 200% of
your Annual Base Salary, which shall be paid in accordance with and subject to
the terms and conditions of such incentive or compensation plan or arrangement
specified by the Compensation Committee.  With respect to fiscal year 2017, you
will receive a one-time guaranteed annual bonus in the amount of U.S. $450,000,
which shall be paid in accordance with and subject to the terms and conditions
of such incentive or compensation plan or arrangement specified by the
Compensation Committee.”


6.            The second sentence of Section 3.5 of the Letter Agreement shall
be replaced in its entirety with the following:


“During each subsequent fiscal year and at the same time as other executive
officers of the Company, you shall be granted Company equity awards or
equity-based awards with an aggregate grant date value equal to 300% of your
Annual Base Salary.”


7.            The first sentence of Section 3.7 of the Letter Agreement shall be
replaced in its entirety with the following:


“During the Initial Term and any Renewal Term, the Company shall obtain in your
name (a) a life insurance policy providing for a death benefit of U.S.
$2,500,000 payable to any beneficiary or beneficiaries named by you and (b) a
disability insurance policy providing for monthly payments to you of U.S.
$12,800, during the period of any disability until the earlier of your attaining
age 65 or death; provided that the term “disability” in any such disability
insurance policy shall be defined in a manner consistent with the definition in
Section 2(c)(ii).”


8.            Section 3.9 of the Letter Agreement shall be replaced in its
entirety with the following:


“3.9   Severance.  (a) In the event that, during the Initial Term or any Renewal
Term, (1) your employment is terminated by the Company without Cause or as a
result of the Company electing by written notice not to renew the term of this
Agreement or (2) you voluntarily terminate your employment for Good Reason, then
(i) the Company shall pay you (a) an amount equal to two times the sum of (A)
your then Annual Base Salary, (B) the average of the annual bonuses actually
paid or payable to you with respect to the three completed fiscal years
(beginning on May 1, 2016) preceding the date of your termination of employment
(or such lesser number of completed fiscal years beginning on May 1, 2016 and
ending on the date of your termination of employment) and (C) the aggregate
annual dollar amount of the payments made or to be made to you or on your behalf
for purposes of providing you with the benefits set forth in Sections 3.3, 3.6
and 3.7 above and (b) any bonus (as described in Section 3.2) for any fiscal
year which has ended prior to the fiscal year in which the termination of your
employment occurs that has been earned, but not yet


2

--------------------------------------------------------------------------------



paid as of the termination of your employment (such sum, the “Cash Severance
Amount”) and (ii) any outstanding unvested equity awards or equity-based awards
that vest solely based on your continued employment will vest as though you
remained employed through any period you are required to be employed in order
for the awards to be fully vested and, less, in each case, all applicable
withholding and other applicable taxes and deductions (the “Equity Vesting”);
provided that (x) you execute and deliver to the Company, and do not revoke, a
release of all claims against the Company substantially in the form attached
hereto as Exhibit A (“Release”) and (y) you have not materially breached as of
the date of such termination any provisions of this Agreement.  The Company’s
obligation to pay the Cash Severance Amount and provide the Equity Vesting shall
be cancelled upon the occurrence of any material breach of any provisions of
this Agreement. In the event such payment has already been made or vesting has
occurred, you shall promptly repay to the Company such cash payment and the
value as of the vesting date of equity awards and equity-based awards that so
vested, as applicable.  The Cash Severance Amount shall be paid in cash in a
single lump sum and the Equity Vesting shall be provided, in each case, on the
later of (1) the first day of the month following the month in which such
termination occurs and (2) the date the Revocation Period (as defined in the
Release) has expired. Notwithstanding anything in this paragraph to the
contrary, if a Release is not executed and delivered to the Company within 60
days of such termination of employment (or if such Release is revoked in
accordance with its terms), the Cash Severance Amount shall not be paid and the
Equity Vesting shall not be provided.  Upon the termination of your employment
hereunder for Cause or by your voluntary termination of your employment
hereunder without Good Reason (or your termination of your employment as a
result of your electing by written notice not to renew the term of this
Agreement), you shall be entitled only to the payment of (1) such installments
of your Annual Base Salary that have been earned through the date of such
expiration and/or termination and (2) any bonus (as described in Section 3.2)
for any fiscal year which has ended prior to the fiscal year in which the
termination of your employment occurs that has been earned but not yet paid as
of the termination of your employment.  Upon the termination of your employment
hereunder by your death or Disability, you shall be entitled only to the payment
of (1) such installments of your Annual Base Salary that have been earned
through the date of such expiration and/or termination, (2) any bonus (as
described in Section 3.2) for any fiscal year which has ended prior to the
fiscal year in which your termination of employment occurs that has been earned
but not yet paid as of the termination of your employment and (3) as determined
in the sole discretion of the Company and unless any applicable award agreement
provides for more favorable terms, any outstanding unvested equity awards or
equity-based awards shall vest on a pro-rata basis based on your last day of
employment relative to the vesting period of the applicable award, and with
respect to any performance-based awards subject to the determination of the
applicable performance metrics.”


9.            The first three sentences of Section 3.10(a) of the Letter
Agreement shall be replaced in their entirety with the following:


“If at any time during the Initial Term and any Renewal Term (1) there is a
Change of Control (as defined below) and (2) your employment is terminated by
the Company by non-renewal of this Agreement or without Cause or you voluntarily
terminate your employment for Good Reason, in either case, within two years
following the Change of Control, then (i) the Company shall pay you (a) an
amount equal to three times the sum of (A) your then Annual Base Salary, (B) the
average of the annual bonuses actually paid or payable to you with respect to
the three completed fiscal years (beginning on May 1, 2016) preceding the date
of your termination of employment (or such lesser number of completed fiscal
years beginning on May 1, 2016 and ending on the date of your termination of
employment) and (C) the aggregate annual dollar amount of the payments made or
to be made to you or on your behalf for purposes of providing you with the
benefits set forth in Sections 3.3, 3.6 and 3.7 above and (b) any bonus (as
described in Section 3.2) for any fiscal year which has ended prior to the
fiscal year in which your termination of employment occurs that has been earned
but not yet paid as of the termination of your employment (such sum, the “CIC
Cash Severance Amount”) and (ii) the Company will provide for the Equity Vesting
less, in each case, all applicable withholding and other applicable taxes and
deductions.  The CIC Cash Severance Amount shall be paid to you in cash in a
single lump sum within 30 days after the date your termination of employment and
the Equity Vesting shall be provided immediately upon the termination of your
employment.”


3

--------------------------------------------------------------------------------



10.            The first sentence of Section 4.1 of the Letter Agreement shall
be replaced in its entirety with the following:


“As consideration for the Company’s agreements hereunder (including the Company
making you eligible for severance pursuant to Sections 3.9 and 3.10), you agree
that during the Initial Term and any Renewal Term and for a period of two years
after the termination for any reason of your employment, you shall not, directly
or indirectly, (a) employ or retain, or induce or cause any other person or
entity to employ or retain, any person who is, or who at any time in the
twelve-month period prior to such time had been, employed or retained by the
Company or any of its subsidiaries or affiliates; or (b) provide services,
whether as principal or as agent, officer, director, employee, consultant,
shareholder, or otherwise, alone or in association with any other person,
corporation or other entity, to any Competing Business (as defined below);
provided, however, that you may provide services to a Competing Business (other
than Amazon.com, Inc. and its subsidiaries and affiliates and their respective
successors (collectively, “Amazon”)) that is engaged in one or more businesses
other than the Business Area (as defined below) but only to the extent that you
do not provide services, directly or indirectly, to the segment of such
Competing Business that is engaged in the Business Area.”


11.            Other Provisions of the Letter Agreement Unaffected.  All terms
and conditions contained in the Letter Agreement, other than as amended by this
Amendment, will remain in full force and effect and shall be unaffected by this
Amendment.


    This Amendment may be executed in one or more identical counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


[Remainder of page intentionally left blank.]


4

--------------------------------------------------------------------------------



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this Amendment.
 
 

  Very truly yours,            BARNES & NOBLE, INC.           
 
By:
/s/ Leonard Riggio         Name:  Leonard Riggio       Title:  Executive
Chairman                     Date:  April 25, 2017    

 
 
 
 
Accepted and Agreed to:
     
DEMOS PARNEROS
     
By:
/s/ Demos Parneros
     
Name:  Demos Parneros
     
Date:
April 26, 2017
 


 